Citation Nr: 1455468	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-26 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether the overpayment of Chapter 30 benefits in the amount of $3,100.80 was validly created.  

2.  Entitlement to waiver of recovery of an overpayment of Chapter 30 benefits in the amount of $3,100.80.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1992 to February 2014.  The appellant is the Veteran's spouse.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a January 2011 decision by the Committee on Waivers and Compromises in Nashville, Tennessee, wherein the appellant was denied entitlement to a waiver of recovery of an overpayment.  A hearing before the undersigned was held at the RO in March 2012.  The Board remanded the appeal for additional development in May 2014.  

In November 2014, the Deputy Vice Chairman of the Board of Veterans' Affairs dismissed the appellant's motion for reconsideration on the basis that there was no final decision on her appeal.  


FINDINGS OF FACT

1.  The appellant received VA education benefits (Chapter 30) for enrollment at Skin Care and Spa Institute from December 19, 2009 to March 31, 2010.  

2.  In April 2010, VA received notice that the appellant withdrew from Skin Care and Spa Institute, effective February 26, 2010, and that her last date of attendance was January 22, 2010, thereby creating a valid debt.  


CONCLUSIONS OF LAW

1.  The debt created by the overpayment of Post-9/11 GI Bill (Chapter 30) educational assistance benefits in the amount of $3,100.80 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2014); 38 C.F.R. §§ 1.911, 21.9695 (2014).  

2.  The waiver of overpayment of Post-9/11 GI Bill (Chapter 30) educational assistance benefits in the amount of $3,100.80, is precluded by law.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  However, since the claim in this case is governed by the provisions of Chapter 33 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

Legal Criteria

The issue of the validity of a debt is a threshold preliminary determination that must be made prior to a decision on a request for waiver of the consequent indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501; 38 C.F.R. § 1.911(c).  

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowances, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2014).  

The standard ''Equity and Good Conscience'', will be applied when the facts and circumstances in a particular case indicate a need for reasonableness(a)  The standard ''Equity and Good Conscience'', will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to creation of the debt.  (2) Balancing of faults.  Weighing fault of debtor against Department of Veterans Affairs fault.  (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right.  38 C.F.R. § 1.965(a).  

In applying this single standard for all areas of indebtedness, the following elements will be considered, any indication of which, if found, will preclude the granting of waiver: (1) Fraud or misrepresentation of a material fact (see § 1.962(b)).  (2) Bad faith.  This term generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b) (1)-(2).  

Factual Background & Analysis

In this case, the appellant was approved for transfer of Chapter 33 educational benefits from her Veteran spouse in October 2009, to pursue a Master of Arts Management and Leadership program at Webster University.  The appellant completed a three credit course (August 17, 2009 to October 16, 2009), and was enrolled in a second, three credit course (October 19, 2009 to December 18, 2009), when she requested transfer of Chapter 33 educational benefits to attend the Skin Care and Spa Institute (SCSI), a non-college degree program, that began in November 2009.  

In December 2009, VA notified the appellant that she could not receive educational benefits for attending two schools simultaneously, and that benefits for attending SCSI would be delayed until she completed her fall course at Webster University.  The appellant was subsequently approved for transfer of educational benefits under Chapter 30 (converted from Chapter 33 benefits, which are not payable for a non-college program), and was notified in March 2010, that payments for attendance at SCSI would begin on December 19, 2009, and paid through completion of the program in June 2010.  

In a letter to SCSI, dated February 26, 2010 and received by VA in April 2011, the appellant notified the Institute that she was officially withdrawing from the program immediately, due to medical issues and that she would forward "this letter to the VA and provide the medical certifications upon request."  The appellant did not notify VA of her withdrawal from the program.  

On April 8, 2010, VA was notified by SCSI that the appellant withdrew from the program on February 26, 2010, and that her last date of attendance was January 22, 2010.  On April 13, 2010, VA notified the appellant that VA educational benefits were stopped on January 22, 2010, the date that she last attended classes.  In a letter to VA, dated April 26, 2010, the appellant reported that she did not receive her VA benefits until April 9, 2010, and asserted that there were mitigating circumstances for her withdrawal from the program.  

In January 2011, the Committee on Waivers found no evidence of fraud, misrepresentation or bad faith in the creation of the debt, but concluded that repayment would not be against the standard of equity and good conscience.  The appellant disagreed with the amount of the debt and asserted that there were mitigating circumstances that should warrant waiver of the overpayment.  At this point, the Board notes that while the Decision on Waiver of Indebtedness report, dated in January 2011, indicated that the appellant's last date of attendance was January 11, 2010, the audit calculations conducted during the pendency of this appeal clearly showed that the overpayment was based on her last date of attendance of January 22, 2010.  Thus, the Board finds that the reported January 11th date was a typographical error and that the indebtedness was properly calculated based on the information received from SCSI.  The appellant subsequently perfected an appeal, giving rise to the current appeal.  

In May 2014, the Board found that the RO never addressed the threshold preliminary determination as to the validity of the debt, and remanded the appeal to address whether the debt was properly created, to include whether the calculated amount was correct.  

In September 2014, the Committee on Waivers and Compromises indicated that it reviewed the appellant's entire file and conducted another audit.  The Committee verified the accuracy and validity of the overpayment in the amount of $3,100.80, for the period that the appellant received educational benefits but did not attend classes - January 23, 2010 to March 31, 2010.  The Committee also determined that the appellant's actions in the creation of the indebtedness was in bad faith which precluded waiver of the overpayment.  

The appellant has offered several arguments for waiver of the overpayment, including that her physical disability was a mitigating factor that prevented her from completing her training, that the reported last date of class attendance was incorrect, and that the overpayment could have been averted had SCSI fulfilled its responsibility to verify attendance and promptly notify VA that she had withdrawn from the program.  

As to the latter assertion, the Board finds the appellant's indignation and finger pointing disingenuous and without merit.  The evidentiary record showed that in response to the appellant's March 17, 2010 inquiry, the RO replied by e-mail on March 25, 2010, that payment of her educational benefits would be sent to her shortly, and that she would be paid for the period from December 19, 2009 through the present, as soon as the RO received guidance on the correct procedure for paying a transferee under the relinquished benefit.  Although the appellant had officially withdrawn from the program a month earlier, she never mentioned this fact to the RO, and simply replied, "thank you."  (See appellant's March 25, 2010 reply e-mail).  That the appellant inquired about payment of her educational benefits three weeks after withdrawing from the program, but never reported this fact to the RO reflects negatively on her veracity, and raises serious questions of misrepresentation and bad faith in creating the debt.  

As to the appellant's claim of mitigating circumstances, it should be noted that the overpayment was created not from her early withdrawal from the program due to disability, but for the money paid to her after she stopped attending classes and through March 31, 2010.  Regarding her assertion that there was a discrepancy as to her reported last date of class attendance, the information received from SCSI during the pendency of this appeal showed that the date that she last attended classes was January 22, 2010.  The appellant has not offered any documentation or objective evidence, other than her bare assertion that she attended any classes after that date.  

Finally, in November 2014, the appellant asserted that the recent decision by the Committee on Waivers and Compromises of fraud and bad faith was an act of reprisal, and that evidence was removed from her VA and school files as part of a systematic cover-up.  The appellant also asserted that she was told that "the school was instructed to hide [her] file per the school ELR."  Although the appellant asserted that the missing information would clear her of the overpayment, she did not indicate what evidence was missing or how that information would materially change the facts in this case.  The appellant did not offer any specific evidence concerning her allegations of a cover-up or why her file was reportedly hidden.  

As to the preliminary determination concerning the validity of the indebtedness, the Board finds that the information provided by SCSI concerning the appellant's school attendance and the amount of accumulated debt by Committee on Waivers and Compromises was correctly calculated, and that there is no information of record (including the audits) that showed any error in the overpayment calculations.  

As indicated above, bad faith is defined by VA regulations as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Willful misrepresentation of a material fact, or the willful failure to disclose a material fact, with the intent of obtaining or retaining, or assisting an individual to obtain or retain, eligibility for VA benefits constitutes fraud or misrepresentation.  38 C.F.R. § 1.965(b)(1)-(2).

In this case, the evidence showed that in March 2010, approximately three weeks after she withdrew from school, the appellant contacted VA to inquire about her educational benefits.  When informed that she would be paid for her training from December 19, 2009 through March 2010, and that she should expect to receive payment soon, the appellant failed to report that she was no longer attending classes and had withdrawn from school.  The appellant's withdrawal from school is a material fact for purposes of entitlement to VA educational benefits, and her willful failure to disclose this information to VA with full knowledge that she was not entitled to any monetary benefits from at least February 26, 2010, constitutes misrepresentation and was in in bad faith, which preclude the grant of a waiver of overpayment.  

Given the facts in this case, there is no basis for a favorable disposition for waiver of overpayment of educational benefits in the amount of $3,100.80.  Accordingly, the appeal is denied.  



ORDER

An overpayment of VA educational assistance benefits in the amount of $3,100.80 was properly created; and waiver of overpayment of VA educational assistance benefits in the amount of $3,100.80, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


